DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-16 and 18-20 are pending wherein claim 1 is amended, claim 17 is canceled and claims 7-8 and 10-14 are withdrawn from consideration. 

Allowable Subject Matter
Claims 1-6, 9, 15-16 and 18-20 are allowed.
	Claims 1-6, 9, 15-16 and 18-20 are allowable for the reason as set forth in the Office Action of November 25, 2020. 

Rejoinder
Claims 1-6, 9, 15-16 and 18-20 are directed to an allowable process for manufacturing a hafnium-containing nickel-based single crystal superalloy part. Pursuant to the procedures set forth in MPEP §821.04(b), claims 7-8 and 10-14, directed to species of nickel base alloy compositions distinct from claim 9, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 C.F.R. §1.104. Because all claims previously withdrawn from consideration under 37 C.F.R §1.142 have been rejoined, the restriction requirement as set forth in the Office Action mailed on November 18, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the 

Allowable Subject Matter
	Claims 7-8 and 10-14 are allowable due to their dependence on allowable claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JESSEE R ROE/Primary Examiner, Art Unit 1796